Case 20-10343-LSS   Doc 1579   Filed 10/27/20   Page 1 of 3
Case 20-10343-LSS   Doc 1579   Filed 10/27/20   Page 2 of 3

                    EXHIBIT A
                                                Case 20-10343-LSS                      Doc 1579                      Filed 10/27/20                 Page 3 of 3
                                                                                                    Exhibit A
                                                                                                Fee App Service List
                                                                                             Served as set forth below

Description                                      Name                                  Address                                    Fax           Email                                    Method of Service
Debtor                                           Boy Scouts of America                 Attn: Stephen P. McGowan                                                                          N/A
                                                                                       1325 West Walnut Hill Lane
                                                                                       Irving, TX 75038
NOA - Counsel to the Official Committee of       Kramer Levin Naftalis & Frankel LLP   Attn: Rachel Ringer                        212-715-8000 rringer@kramerlevin.com                   Email
Unsecured Creditors                                                                    Attn: Megan M. Wasson                                   mwasson@kramerlevin.com
                                                                                       177 Ave of the Americas
                                                                                       New York, NY 10036
Core Parties                                     Morris, Nichols, Arsht & Tunnell      Attn: Derek C. Abbott                      302-658-7036 dabbo @mnat.com                           Email
Counsel to Debtor                                                                      1201 N. Market Street
                                                                                       P.O. Box 1347
                                                                                       Wilmington, DE, 19899

NOA - Counsel for JPMorgan Chase Bank, National Norton Rose Fulbright Us LLP           Attn: Louis R. Strubeck, Jr.                             louis.strubeck@nortonrosefulbright.com   Email
Association                                                                            1301 Ave of the Americas
                                                                                       New York, NY 10019-6022
NOA - Counsel for JPMorgan Chase Bank, National Norton Rose Fulbright Us LLP           Attn: Louis R. Strubeck, Jr                214-855-8200 louis.strubeck@nortonrosefulbright.com    Email
Association                                                                            Attn: Kristian W. Gluck                                 kristian.gluck@nortonrosefulbright.com
                                                                                       2200 Ross Avenue, Suite 3600
                                                                                       Dallas, TX 75201-7933
Core Parties                                     Office of the United States Trustee   Attn: David L. Buchbinder                  302-573-6497 david.l.buchbinder@usdoj.gov              Email
Office of the United States Trustee                                                    Attn: Hannah Mufson McCollum                            hannah.mccollum@usdoj.gov                 First Class Mail
                                                                                       844 King St, Suite 2207
                                                                                       Lockbox 35
                                                                                       Wilmington, DE 19801
NOA - Counsel to the Tort Claimants' Committee   Pachulski Stang Ziehl & Jones LLP     Attn: James O'Neill                        302-652-4400 joneill@pszjlaw.com                       Email
                                                                                       919 N Market St.,17th Floor
                                                                                       P.O. Box 8705
                                                                                       Wilmington, DE 19899-8705
Fee Examiner                                     Rucki Fee Review, LLC,                1111 Windon Drive, Wilmington, DE 19803,                 justinrucki@ruckifeereview.com           Email

Core Parties                                     Sidley Austin LLP                     Attn: Matthew Evan Linder                  312-853-7036 mlinder@sidley.com                        Email
Counsel to Debtor                                                                      One South Dearborn Street
                                                                                       Chicago, IL 60603

Core Parties                                     Sidley Austin LLP                     Attn: Jessica C. Boelter                   212-839-5599 jboelter@sidley.com                       Email
Counsel to Debtor                                                                      787 Seventh Avenue
                                                                                       New York, NY 10019
Core Parties - Counsel for Prepetition Ad Hoc    Wachtell, Lipton, Rosen & Katz        Attn: Richard Mason                        212-403-2252 rgmason@wlrk..com                         Email
Committee of Local Councils                                                            Attn: Joseph C. Celentino                               jccelentino@wlrk.com                      First Class Mail
                                                                                       51 W 52nd St
                                                                                       New York, NY 10019




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                      Page 1 of 1
